DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Arguments/Remarks (4/9/2021) amended claims 1, 3-5 and 12-14 and cancelled claims 2 and 21.  Cancelled claims 2 and 21 render prior objections/rejections moot which are hereby withdrawn. Amended claim 1 overcomes previous rejection under 35 USC 112, hereby withdrawn.
Examiner acknowledges applicant summary of interview (on 5/5/2021).
Claims 1, 3-9 and 12-14 are currently pending in this final office action. 

Response to Arguments
Applicant’s arguments (4/9/2021) with respect to rejection of claims 1, 3-9 and 12-14 under 35 U.S.C. 103 have been fully considered.  With respect to applicant arguments under 35 USC 103, these arguments are found persuasive.  Prior rejections of claims 1, 3-9 and 12-14 over the art have been withdrawn.   
Re 35 USC 101, Applicant argues (pg 10-13 ) claim 1 does not recite a judicial exception….and any alleged abstract idea is integrated into a practical application… spreadsheet interface is not mere data gathering…   

   Regarding step 2A prong 2, Applicant further asserts a spreadsheet interface that improves functioning of a computer and improvement to a technical field, noting a formula in a spreadsheet automatically using changed data to allow user to immediately see updated reporting without refreshing a website.  In sum, the interface receives information from a user that includes initial information and then receives changed information that allows a user to immediately see updated reports.   Unlike Core Wireless (improved user interface used to launch applications) or Data Engine (specific method for navigating through 3-D electronic spreadsheets), the instant case again merely has data input to a spreadsheet interface, the data is analyzed and used to update reports(other data).  The spreadsheet interface is being used to input data and see results of analysis of the input data.   The interface receives manual input of data and also utilizes cut and paste (also manual input); the data is analyzed (through a formula) and a result of the analysis is presented.  Therefore, applicant arguments are not persuasive.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9 and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.          
   Claim 1 recites a system comprising a storage, a server, which is a statutory category of invention (machine).     
   Claim 1 recites a direct-to-consumer financial analysis and advisor comparison system, comprising:
     a storage;
    a website in electronic communication with a server, the website receiving user information from a plurality of users, the user information including estate, insurance, tax, and investment information for each of the plurality of users, the user information stored in the storage;
      the server having:
          an interface including computer instructions executing on computer hardware, the interface only allowing the plurality of users access to the system if they have paid for a subscription to the system;
           a system aggregator including computer instructions executing on computer hardware configured to receive the user information and use the user information to automatically create a prioritized to-do list for each of the plurality of users in at least the area of estate planning and insurance, the prioritized to-do list representing tasks to be completed in at least the area of estate planning and insurance; 
     a comparer including computer instructions executing on computer hardware, the comparer receiving the user information for each of the plurality of users, the comparer using the user information to automatically generate comparisons, the comparisons including (i) fees charged by investment advisors and (ii) investment performances of the different investment advisors;
      the website displaying the prioritized to-do list in at least the area of estate planning and insurance, and the comparisons to each of the plurality of users after being allowed access to the system by the interface, and
      wherein at least one of the displayed comparisons includes a comparison of (i) the fees to be charged by different investment advisors, and (ii) the investment performances to be obtained by the different investment advisors, for one of the users based on the user information for the one user, thereby allowing the one user to compare likely outcomes using different investment advisors, and 
    wherein the website comprises a spreadsheet interface having at least one formula; 
    a first sheet of the spreadsheet interface allowing a user to paste in financial information; 
     at least one second sheet providing financial reporting using the at least one formula and the financial information pasted into the first sheet;
    wherein the spreadsheet interface allows the user to change data on the at least one second sheet, the at least one formula automatically using the changed data to allow the user to immediately see updated financial reporting without refreshing the website, and
   wherein the system aggregator further includes computer instructions executing on the computer hardware that is configured to receive the user information and use the user information to automatically calculate a financial wellness score for each of the plurality of users, the financial wellness score being a single number and representing a comprehensive financial analysis,
    wherein the system aggregator further includes computer instructions executing on the computer hardware that is configured to automatically create additional prioritized to-do lists for each of the plurality of users in the areas of investing and debt, and cash flow and taxes, the additional prioritized to-do lists representing tasks to be completed in the areas of investing and debt, and cash flow and taxes,
     and wherein the website displays the financial wellness score, and the additional prioritized to-list for the areas of investing and debt, and cash flow and taxes, and
    wherein the financial wellness score is a score from 0 to 16, with 16 being the highest, and calculation of the financial wellness score includes a review of at least the following areas of information: (1) cash position relative to living needs; (2) insurance status of deposit accounts; (3) interest being received on cash; (4) utilization of tax deductions; (5) adequacy of long-term cash flow projections; (6) use of tax-deferred vehicles; (7) whether fees paid to managers exceed the return generated by such managers; (8) whether debt level is under 50% of assets; (9) property is covered by insurance; (10) life, health and disability coverage; and (11) whether a current estate plan results in less than 10% in estate taxes with at least 60% of assets passing in nonprobate form.

        The claim limitations recite website functionality – data is gathered and analyzed and tasks are generated and presented to a user; data is gathered and analyzed (comparison of advisors) and result of the comparison is presented to a user; and a user uses a spreadsheet on the website to input data into different sheets for analysis, which results in reports and computation of a wellness score, which is presented to a user. 
     Under a broadest reasonable interpretation, the claim limitations (excluding italicized language) correspond to performing financial analyses on user data and generating to-do lists, comparisons and financial scores, grouped under certain methods of organizing human activity, as website processes financial information received about a user, allows interaction by the user and presents results to a user.   As regards the score, the claim recites limitations where information is gathered in a spreadsheet, manipulated within the spreadsheet resulting in calculation of a score which of itself corresponds to mathematical concepts, which is also abstract in nature.  As an ordered combination, the overarching abstract idea remains performing financial analyses on user data and generating to-do lists, comparisons and financial scores,  where a part of the analysis as a step in the performance of the abstract idea encompasses calculating a score.   The limitations of claim 1 recite the abstract ideas as discussed above and do not provide a basis for patent eligibility. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea (here, certain methods of organizing human activity) to another abstract idea (mental processes) does not render the claim non-abstract.”).  Accordingly, as an ordered combination, the claim recites an abstract idea - performing financial analyses on user data and generating to-do lists, comparisons and financial scores.   The computing components – storage, website, server computer hardware, interface - do not necessarily restrict the claim from reciting an abstract idea.  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)  

Step 2A, Prong 2
     The judicial exception is not integrated into a practical application: The claim recites additional elements – a server (comprising aggregator, comparer), a storage, computer hardware, an interface, system (comprised of all previous elements), computer hardware – which show computer elements to gather (website, server, interface, computer hardware) and analyze (server, computer hardware) data, and display (interface) data and a storage in which data is stored.   These components are recited at a high level of generality (i.e., as generic components, see e.g. specification paras 35, 36, 42, fig.12) such that this amounts to no more than merely using a computer (computer devices) as tools to perform the abstract idea (MPEP 2106.05(f)). Recitation of a website and electronic communication merely show a field of use (MPEP 2106.05(h)). These additional elements do not impose any meaningful limits on practicing the abstract idea.  (Step 2A Prong 2: No)
    The claim further recites additional limitations – 
-  receiving (by website) user information from a plurality of users…the user information stored in the storage (2nd claim limitation)
-  receiving the user information for each of the plurality of users (by comparer (server))…, 
-  displaying the prioritized to do list…and comparisons (on the website) – 
which are insignificant extra-solution activity of receiving and transmitting (displaying) data (MPEP 2106.05(g)).  These limitations do not impose any meaningful limits on practicing the abstract idea.  (Step 2A Prong 2: No)

Step 2B
   The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea).   As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - a server, a storage, computer hardware, an interface, system (comprised of all previous elements) -  amounts to no more than merely using those devices as tools to perform the abstract idea.  Recitation of a website and electronic communication merely show a field of use (MPEP 2106.05(h)).  Therefore, these elements do not impose any meaningful limits on practicing the abstract idea.  (Step 2B: No.)     
   As the additional limitations recited above recite insignificant extra-solution activity of receiving and transmitting data (MPEP 2106.05(g)) in Step 2A, these have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  Court decisions (MPEP 2106.05(d)(II)) indicate that mere receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 indicated by the courts are well-understood, routine, and conventional function when it is claimed as insignificant extra-solution activity (as it is here) (MPEP 2106.05(d)(ll)). (Step 2B: No)

Dependent claims 3-9 when analyzed as a whole are held to be patent ineligible under 35 USC 101 because the recited limitation(s) fail to establish that the claim(s) are not directed to an abstract idea or do not add significantly more than the abstract idea.   For instance, the limitations of claims 6-8 further define the abstract idea present in independent claim 1 by further describing the comparisons and hence correspond to certain methods of organizing human activity, which is abstract in nature for the reasons presented above.   Dependent claims 3-5 and 9 further describe gathering data (insignificant extra-solution activity to which arguments presented under claim 1 are applicable).     
    Dependent claims 12-14 further define the abstract idea, by further describing the calculated wellness score, the system users, and evaluated data.  These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  
    Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims integrate the abstract idea into a practical application or amount to significantly more than the judicial exception itself.  
  Therefore, for the reasons presented above, claims 1, 3-9 and 12-14 are not patent eligible under 35 USC 101.
Conclusion
         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        /RAJESH KHATTAR/Primary Examiner, Art Unit 3693